DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 11/17/2021.
Claims 1-4, 6-16, and 19-23 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0141773 A1; hereafter KIM) in view of Chen et al. (US 2020/0359420 A1; hereafter Chen).

With respect to claim 1, KIM discloses a communication method, comprising:
receiving, by a terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) from a network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) indicates at least one of resource configuration information of a first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) or resource configuration information of a second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C), wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are different uplink carriers in a cell of the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C),
and wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are corresponding to one downlink carrier in the cell (Downlink at 3.5 GHz in FIG. 1C);
determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), a target carrier based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H); and
initiating, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), random access by using the target carrier (paragraphs [0095] and [0096]).


KIM does not disclose resource configuration of a first uplink carrier and resource configuration of a second uplink carrier; and
 in response to that the resource configuration information of one of the first uplink carrier or the second uplink carrier comprises a dedicated random access resource, determining, by the terminal device, a target carrier based on the indication information, wherein the target carrier is one of the first uplink carrier or the second uplink carrier that comprises the dedicated random access resource.

Chen discloses resource configuration of a first uplink carrier and resource configuration of a second uplink carrier (201, 202 in FIG. 2; 301, 302 in FIG. 3; paragraphs [0032] and [0040]); and
in response to that the resource configuration information of one of the first uplink carrier or the second uplink carrier comprises a dedicated random access resource, determining, by the terminal device, a target carrier based on the indication information, wherein the target carrier is one of the first uplink carrier or the second uplink carrier that comprises the dedicated random access resource (paragraphs [0032], [0033], [0034], [0035], [0036], [0044], [0045], [0046]).

paragraph [0024]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the random access as taught by Chen in the method and apparatus of KIM to produce an expected result.


With respect to claim 2, KIM further discloses wherein, when neither the
resource configuration information of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) nor the resource configuration information of the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) comprises a dedicated random access resource, the determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), a target carrier comprises:
in response determining that a measurement result of a downlink reference signal is greater than or equal to a threshold, determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), the first uplink carrier as the target carrier (paragraphs [0095] and [0096]); or
in response determining that a measurement result of a downlink reference signal is less than a threshold, determining, by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), the second uplink carrier as the target carrier (paragraphs [0095] and [0096]).

With respect to claim 3, KIM further discloses wherein the resource
configuration information of one of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) comprises at least one of a paragraph [0093]), or a sounding reference signal (SRS) configuration.

With respect to claim 4, KIM further discloses wherein the threshold is carried in a system  message or a handover message (paragraph [0374]) from the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C).



With respect to claim 7, KIM further discloses wherein the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) has an uplink frequency band with a frequency lower than that of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C).


With respect to claim 8, KIM discloses a communication method, comprising:
determining, by a network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), indication information, wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) indicates at least one of resource configuration information of a first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) or resource configuration information of a second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C), wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are different uplink carriers in a cell of the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), and wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are corresponding to one downlink carrier in the cell (Downlink at 3.5 GHz in FIG. 1C); and
sending, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) to a terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C), 
wherein the terminal device determines a target carrier (paragraphs [0095] and [0096]) based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H).

KIM does not disclose resource configuration of a first uplink carrier and resource configuration of a second uplink carrier; and
 in response to that the resource configuration information of one of the first uplink carrier or the second uplink carrier comprises a dedicated random access resource, determining, by the terminal device, a target carrier based on the indication information, wherein the target carrier is one of the first uplink carrier or the second uplink carrier that comprises the dedicated random access resource; and
wherein the indication information indicates a target carrier for initiating random access.

201, 202 in FIG. 2; 301, 302 in FIG. 3; paragraphs [0032] and [0040]); and
in response to that the resource configuration information of one of the first uplink carrier or the second uplink carrier comprises a dedicated random access resource, determining, by the terminal device, a target carrier based on the indication information, wherein the target carrier is one of the first uplink carrier or the second uplink carrier that comprises the dedicated random access resource (paragraphs [0032], [0033], [0034], [0035], [0036], [0044], [0045], [0046]); and
wherein the indication information indicates a target carrier for initiating random access (paragraph [0042]).


Chen teaches the benefit of improved flexibility for frequency and bandwidth usage (paragraph [0024]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the random access as taught by Chen in the method and apparatus of KIM to produce an expected result.


With respect to claim 9, KIM further discloses comprises:
sending a threshold to the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C) via a system message or a handover message (paragraph [0374]),
wherein the threshold is used by the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C) to determine the target carrier based on a measurement result of a downlink reference signal (paragraphs [0095] and [0096]).


With respect to claim 10, KIM further discloses wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) indicates resource configuration information of the target carrier, wherein the determining, by a network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) comprises:
receiving, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), a measurement result of the cell from the terminal device (NR UE, 1a-15 in FIG. 1A; UE 1, UE 2 of FIG. 1C); and
determining, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), the target carrier based on the measurement result (paragraphs [0095] and [0096]).


With respect to claim 11, KIM further discloses wherein the measurement result comprises a measurement result of a downlink reference signal, and wherein the
determining, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), the target carrier based on the measurement result comprises:
in response to the measurement result of the downlink reference signal is greater than or equal to a threshold, determining, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) as the target carrier (paragraphs [0095] and [0096]); or
in response to the measurement result of the downlink reference signal is less than the threshold, determining, by the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) as the target carrier (paragraphs [0095] and [0096]).




With respect to claim 13, KIM further discloses an apparatus (FIG. 4I), comprising:
a memory (4i-40, 4i-30 of FIG. 4I), configured to store a computer program (paragraph [0355]); and
at least one processor (4i-40, 4i-30 of FIG. 4I), wherein the computer program (paragraph [0355]), when executed by the at least one processor (4i-40, 4i-30 of FIG. 4I), instruct the at least one processor to perform operations comprising:
receiving indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) from a network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), wherein the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H) indicates at least one of resource configuration information of a first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) or resource configuration information of a second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C), 
wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are different uplink carriers in a cell of the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C), and wherein the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) are corresponding to one downlink carrier in the cell (Downlink at 3.5 GHz in FIG. 1C); 
1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H); 
and initiating random access by using the target carrier (paragraphs [0095] and [0096]).




KIM does not disclose resource configuration of a first uplink carrier and resource configuration of a second uplink carrier; and
 in response to that the resource configuration information of one of the first uplink carrier or the second uplink carrier comprises a dedicated random access resource, determining, by the terminal device, a target carrier based on the indication information, wherein the target carrier is one of the first uplink carrier or the second uplink carrier that comprises the dedicated random access resource.

Chen discloses resource configuration of a first uplink carrier and resource configuration of a second uplink carrier (201, 202 in FIG. 2; 301, 302 in FIG. 3; paragraphs [0032] and [0040]); and
in response to that the resource configuration information of one of the first uplink carrier or the second uplink carrier comprises a dedicated random access resource, determining, by the terminal device, a target carrier based on the indication information, wherein the target carrier is one of the first uplink carrier or the second uplink carrier that paragraphs [0032], [0033], [0034], [0035], [0036], [0044], [0045], [0046]).

Chen teaches the benefit of improved flexibility for frequency and bandwidth usage (paragraph [0024]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the random access as taught by Chen in the method and apparatus of KIM to produce an expected result.


With respect to claim 14, KIM further discloses wherein, when neither the resource configuration information of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) nor the resource configuration information of the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) comprises a dedicated random access resource (paragraph [0093]), the determining a target carrier based on the indication information (1e-30 in FIG. 1E; 1f-05 of FIG. 1F; 1h-05 in FIG. 1H), comprises:
in response to a measurement result of a downlink reference signal is greater than or equal to a threshold, determining the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) as the target carrier (paragraphs [0095] and [0096]); or
in response to a measurement result of a downlink reference signal is less than a threshold, determining the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) as the target carrier (paragraphs [0095] and [0096]).


With respect to claim 15, KIM further discloses wherein the resource configuration information of one of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C) and the second uplink carrier (1c-30 1.8 GHz uplink in FIG. 1C) comprises at least one of a physical uplink paragraph [0093]), a sounding reference signal (SRS) configuration, or an uplink power control configuration of the first uplink carrier (1c-25 3.5 GHz uplink in FIG. 1C).


With respect to claim 16, KIM further discloses wherein the threshold is carried in a system message or a handover message (paragraph [0374]) from the network device (gNB, eNB in FIG. 1A; gNB in FIG. 1C).


Allowable Subject Matter
Claims 6, 12, 19, 20, 21, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 13 have been considered but are moot because the new ground of rejection does not solely rely on the KIM reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 11, 2022